COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-255-CV
 
LEGGETT
AND ASSOCIATES, INC.                                         APPELLANT
D/B/A L&M CONTRACTING
                                                   V.
 
LUMBERMEN'S
INVESTMENT CORPORATION                            APPELLEES
AND TRAVELERS CASUALTY
AND SURETY
COMPANY OF AMERICA
 
                                               ----------
            FROM
THE 342ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party incurring
the same, for which let execution issue.
PER CURIAM
PANEL D: HOLMAN, GARDNER,
and WALKER, JJ.




DELIVERED: January 5,
2006




[1]See Tex. R. App. P. 47.4.